NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       APR 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CAROL THOMAS,                                   No.    18-15444

                Plaintiff-Appellant,            D.C. No. 3:16-cv-03819-CRB

 v.
                                                MEMORANDUM*
SAN FRANCISCO HOUSING
AUTHORITY,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Northern District of California
                   Charles R. Breyer, District Judge, Presiding

                            Submitted April 17, 2019**

Before:      McKEOWN, BYBEE, and OWENS, Circuit Judges.

      Carol Thomas appeals pro se from the district court’s summary judgment

and dismissal order in her action alleging race and disability discrimination under

the Fair Housing Act (“FHA”). We have jurisdiction under 28 U.S.C. § 1291. We

review de novo. Hoang v. Bank of Am., N.A., 910 F.3d 1096, 1100 (9th Cir. 2018)


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(dismissal on the basis of the applicable statute of limitations); Avenue 6E Invs.,

LLC v. City of Yuma, 818 F.3d 493, 497 (9th Cir. 2016) (summary judgment). We

affirm.

      The district court properly dismissed Thomas’s disability claim under 42

U.S.C. § 3604(f)(3)(B) because this claim is time-barred. See 42 U.S.C.

§ 3613(a)(1)(A) and (B) (FHA claims are subject to two-year statute of limitations

and are tolled while administrative proceedings are pending).

      The district court properly granted summary judgment on Thomas’s racial

discrimination claim because Thomas failed to raise a genuine dispute of material

fact as to whether defendant’s failure to upgrade her to a larger unit or relocate her

during renovation was discriminatory. See Harris v. Itzhaki, 183 F.3d 1043, 1051

(9th Cir. 1999) (elements of disparate treatment claim); Pfaff v. U.S. Dep’t of

Hous. & Urban Dev., 88 F.3d 739, 745 (9th Cir. 1996) (elements of disparate

impact claim).

      We reject as without merit Thomas’s contentions that the district court

should have held trial where no triable disputes of material fact existed.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.


                                          2                                       18-15444